Opinion by
Kephart, J.,
This is an appeal from the action of the court below in sustaining an appeal from the Board of Mercantile Appraisers. This case, and the two following, were heard together in the court below.. The court found certain' facts common to each of the museums which were suffi*507cient on which to base its conclusion of law that none of the appellees were'liable to pay the license tax of $500 assessed under the Act of May 20, 1913, P. L. 229. Two of the museums were owned by individuals and one by a corporation. All of them were educational and instructive in showing, by means of wax figures, different parts of the human body in disease and health, illustrating the results of neglect and ignorance. Some of the owners were physicians, who from their own funds supported the institutions. No contributions were requested or obtained from any one else. The places were conducted for the benefit of the public, they could be visited by males only and no distinction was made on account of color, race, religion, sect, financial or social condition. The wax figures were products of art and handicraft. They were visited by thousands of people annually, among whom were clergymen, fathers with their sons, and Sunday school and public school teachers with boy scholars. No admission charge was made to visitors, who could remain as long as they desired from nine o’clock a. m. to eight o’clock p. m. There were no seats in the show rooms, visitors walking from exhibit to exhibit. No profits were made or dividends declared; they afforded no amusement to visitors. The only benefit that might be obtained by the owners was that men who were in need of medical aid might come to one of the physicians connected therewith for treatment.
While the place was returned by the appraisers as an “amusement,” the State was not concluded by such classtfication. If the testimony developed that the institution was properly taxable in some other class, the State would not, by the incorrect designation made by the appraisers, be deprived of the revenue assessable against the institution in its proper class; nor is the taxable precluded from showing the proper class to which his property belongs. The court below concluded that the institutions were without any seating capacity and were respectively places of instruction and education provided by the *508owners or lessees of such museums, with a supplemental intention of inducing visitors, who by means of the instruction they receive and the free consultations offered, may become patients of the professional medical men who maintain such museums for the free instructions and education and enlightenment of the class of persons who are gratuitously admitted to view the exhibition in such museums. They were, therefore, not of the character or class of amusement defined and regulated by the Act of 1913. They were not liable to a tax. The court below did not commit error in so concluding. The word “museum,” in the act under consideration, should be read in connection with circuses, menageries and wild west shows and is intended to refer to a place of amusement. It does not include public museums which are used as places of study, instruction and education. It is not so much the exact word that is used in the act as it is the matter the legislature intended to cover. The learned judges of the court below have most ably disposed of the entire question in their discussions and findings of facts and law.
The judgment of the court below is affirmed.